  Case 19-22837        Doc 41      Filed 11/08/19 Entered 11/08/19 14:45:49          Desc Main
                                    Document     Page 1 of 11


                     IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                                )       Case No.: 19-22837
       John W Burke, Jr.                     )
       Patricia A Leaf Burke                 )       Chapter 13
                                             )
                                             )       Judge:   Jack B. Schmetterer
                       Debtor(s)             )




TO: Trustee Tom Vaughn, 55 E. Monroe Street, #3850, Chicago, IL 60603;

See attached service list.


                                      PROOF OF SERVICE

         The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached Amended Chapter 13 Plan to the above-named creditor and also to the attached service
list via regular U.S. Mail with postage prepaid from the mailbox located at 4131 Main St.
Skokie, IL 60076, on November 8, 2019.



/s/ David H. Cutler
Attorney for the Debtor

Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600
    Case 19-22837   Doc 41   Filed 11/08/19 Entered 11/08/19 14:45:49   Desc Main
                              Document     Page 2 of 11

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       Bank Of America
                       Attn: Bankruptcy
                       Po Box 982238
                       El Paso, TX 79998


                       Bay Finance
                       Po Box 844
                       Wausau, WI 54402-0844


                       Blitt and Gaines
                       661 GLENN AVE
                       Wheeling, IL 60090


                       Capital One
                       Attn: Bankruptcy
                       Po Box 30285
                       Salt Lake City, UT 84130


                       Capital One/Menards
                       Attn: Bankruptcy
                       Po Box 30285
                       Salt Lake City, UT 84130


                       Chase Card Services
                       Attn: Bankruptcy
                       Po Box 15298
                       Wilmington, DE 19850


                       Citibank/The Home Depot
                       Attn: Recovery/Centralized Bankruptcy
                       Po Box 790034
                       St Louis, MO 63179


                       Citibank/The Home Depot
                       Attn: Recovery/Centralized Bk
                       Po Box 790034
                       St Louis, MO 63179


                       Comenity Bank/Bealls Florida
                       Attn: Bankruptcy
                       Po Box 182125
                       Columbus, OH 43218
Case 19-22837   Doc 41   Filed 11/08/19 Entered 11/08/19 14:45:49   Desc Main
                          Document     Page 3 of 11


                   Comenity Bank/Pier 1
                   Attn: Bankruptcy
                   Po Box 182125
                   Columbus, OH 43218


                   Comenity Bank/Pottery Barn
                   Attn: Bankruptcy
                   Po Box 182125
                   Columbus, OH 43218


                   Consumers Credit Union
                   1075 Tri-State Parkway
                   Suite 850
                   Gurnee, IL 60031


                   Consumers Credit Union, ending 1203
                   Po Box 9119
                   Waukegan, IL 60079


                   Deptartment Store National/Macy's
                   Attn: Bankruptcy
                   9111 Duke Boulevard
                   Mason, OH 45040


                   Discover Financial
                   Attn: Bankruptcy Department
                   Po Box 15316
                   Wilmington, DE 19850


                   Harris & Harris
                   Attn: Bankruptcy
                   111 W Jackson Blvd Ste 400
                   Chicago, IL 60604


                   Heritage Manor Condo Association
                   1983 Williamsburg Drive
                   Palatine, IL 60074


                   JPMorgan Chase Bank, N.A.
                   Attn: Bankruptcy Dept
                   Po Box 24696
                   Columbus, OH 43224
Case 19-22837   Doc 41   Filed 11/08/19 Entered 11/08/19 14:45:49   Desc Main
                          Document     Page 4 of 11


                   Kohls/Capital One
                   Attn: Bankruptcy
                   Po Box 30285
                   Salt Lake City, UT 84130


                   Quantum3 Group LLC
                   as agent for Connexus Credit Union
                   PO Box 788
                   Kirkland, WA 98083-0788


                   St. Johann Alpenland
                   American Resorts International
                   Two Trans Am Plaza Drive Ste. 150
                   Villa Park, IL 60181


                   SunTrust Bank
                   Attn: Bankruptcy
                   Po Box 85092 Mc Va-Wmrk-7952
                   Richmond, VA 23286


                   Syncb/Rooms To Go
                   Attn: Bankruptcy
                   Po Box 965060
                   Orlando, FL 32896


                   Synchrony Bank
                   Attn: Bankruptcy
                   Po Box 965060
                   Orlando, FL 32896


                   Synchrony Bank/ JC Penneys
                   Attn: Bankruptcy
                   Po Box 956060
                   Orlando, FL 32896


                   Synchrony Bank/Care Credit
                   Attn: Bankruptcy Dept
                   Po Box 965060
                   Orlando, FL 32896


                   Synchrony Bank/Sams
                   Attn: Bankruptcy
                   Po Box 965060
                   Orlando, FL 32896
Case 19-22837   Doc 41   Filed 11/08/19 Entered 11/08/19 14:45:49   Desc Main
                          Document     Page 5 of 11


                   Synchrony Bank/Sams Club
                   Attn: Bankruptcy Dept
                   Po Box 965060
                   Orlando, FL 32896


                   Tall Pine Association
                   1750 Wild Acres Rd
                   Largo, FL 33771


                   Target
                   Attn: Bankruptcy
                   Po Box 9475
                   Minneapolis, MN 55440


                   TD Retail Card Services
                   Attn: Bankruptcy
                   1000 Macarthur Blvd
                   Mahwah, NJ 07430


                   Wells Fargo Bank
                   Mac F823f-02f
                   Po Box 10438
                   Des Moines, IA 50306


                   Wells Fargo Bank, N.A.
                   Attn: Written Corresp/Bankruptcy
                   Mac#2302-04e Pob 10335
                   Des Moines, IA 50306


                   Wyndham Vacation Ownership
                   Attn: Bankruptcy
                   Po Box 98940
                   Las Vegas, NV 89193
                 Case 19-22837                       Doc 41
                                                         40          Filed 11/08/19 Entered 11/08/19 14:45:49
                                                                                                     13:29:31                     Desc Main
                                                                      Document
                                                                       Document PagePage61of
                                                                                           of11
                                                                                              6
 Fill in this information to identify your case:
 Debtor 1               John W Burke, Jr.
                              First Name            Middle Name             Last Name
 Debtor 2            Patricia A Leaf Burke
 (Spouse, if filing) First Name      Middle Name           Last Name
 United States Bankruptcy Court for the:         NORTHERN DISTRICT OF ILLINOIS                                         Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 19-22837                                                                                 have been changed.
                                                                                                                       1.1, 1.3, 2.1, 2.5, 3.1, 3.2, 4.2, 5.1,
                                                                                                                       8.1
 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$2,185.00 per Month for 2 months
$2,305.00 per Month for 58 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.

APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-22837                       Doc 41
                                                         40             Filed 11/08/19 Entered 11/08/19 14:45:49
                                                                                                        13:29:31                     Desc Main
                                                                         Document
                                                                          Document PagePage72of
                                                                                              of11
                                                                                                 6
 Debtor                John W Burke, Jr.                                                                  Case number     19-22837
                       Patricia A Leaf Burke

      Check one.
                          Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $138,060.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

 Consumers                     2006 Lincoln
 Credit Union,                 Towncar 105,000                                             Prepetition:
 ending 1203                   miles                                          $322.00                $0.00        0.00%                $0.00                    $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)

                               2177
                               Queensburg
                               Lane Palatine, IL
 Heritage Manor                60074 Cook
 Condo                         County Principal                                            Prepetition:
 Association                   Residence                                      $287.00                $0.00        0.00%                $0.00                    $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)

                               2177
                               Queensburg
                               Lane Palatine, IL
 JPMorgan                      60074 Cook
 Chase Bank,                   County Principal                                            Prepetition:
 N.A.                          Residence                                   $1,031.59              $777.89         0.00%              $388.95                  $777.89


Official Form 113                                                                       Chapter 13 Plan                                          Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 19-22837                       Doc 41
                                                         40             Filed 11/08/19 Entered 11/08/19 14:45:49
                                                                                                        13:29:31                     Desc Main
                                                                         Document
                                                                          Document PagePage83of
                                                                                              of11
                                                                                                 6
 Debtor                John W Burke, Jr.                                                                  Case number     19-22837
                       Patricia A Leaf Burke

                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)

                               10420
                               Pineneedles
                               Drive New Port
 Quantum3                      Richey, FL 34654                                            Prepetition:
 Group LLC                     Pasco County                                   $240.00                $0.00        0.00%                $0.00                  $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)

                               2177
                               Queensburg
                               Lane Palatine, IL
                               60074 Cook
                               County Principal                                            Prepetition:
 SunTrust Bank                 Residence                                      $371.22                $0.00        0.00%                $0.00                  $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)

                               10420
                               Pineneedles
                               Drive New Port
 Tall Pine                     Richey, FL 34654                                            Prepetition:
 Association                   Pasco County                                   $120.00                $0.00        0.00%                $0.00                  $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)

                               10420
                               Pineneedles
                               Drive New Port
 Wells Fargo                   Richey, FL 34654                                            Prepetition:
 Bank, N.A.                    Pasco County                                   $830.66          $1,101.71          0.00%              $550.86            $1,101.71
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.

Official Form 113                                                                       Chapter 13 Plan                                          Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 19-22837                       Doc 41
                                                         40          Filed 11/08/19 Entered 11/08/19 14:45:49
                                                                                                     13:29:31                      Desc Main
                                                                      Document
                                                                       Document PagePage94of
                                                                                           of11
                                                                                              6
 Debtor                John W Burke, Jr.                                                          Case number         19-22837
                       Patricia A Leaf Burke

                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                          The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request
                          that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay
                          under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be
                          treated in Part 5 below.

 Name of Creditor                                                                Collateral
 St. Johann Alpenland                                                            St. Johnn ARI Time Share
 Wyndham Vacation Ownership                                                      Wydnham Time Share

Insert additional claims as needed.


 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 5.40% of plan payments; and
             during the plan term, they are estimated to total $7,455.24.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,000.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.

                The sum of $     .
                  100.00 % of the total amount of these claims, an estimated payment of $ 124,029.60 .
                The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately
                $ 121,984.81 . Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at
                least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

Official Form 113                                                              Chapter 13 Plan                                                   Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 19-22837                       Doc 41
                                                         40          Filed 11/08/19 Entered 11/08/19 14:45:49
                                                                                                     13:29:31                 Desc Main
                                                                      Document
                                                                       Document PagePage10
                                                                                         5 of 6
                                                                                              11
 Debtor                John W Burke, Jr.                                                             Case number   19-22837
                       Patricia A Leaf Burke


                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ John W Burke, Jr.                                                X /s/ Patricia A Leaf Burke
       John W Burke, Jr.                                                     Patricia A Leaf Burke
       Signature of Debtor 1                                                 Signature of Debtor 2

       Executed on            November 8, 2019                                         Executed on      November 8, 2019

 X     /s/ David H. Cutler                                                      Date     November 8, 2019
       David H. Cutler
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                              Chapter 13 Plan                                            Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                 Case 19-22837                       Doc 41
                                                         40          Filed 11/08/19 Entered 11/08/19 14:45:49
                                                                                                     13:29:31              Desc Main
                                                                      Document
                                                                       Document PagePage11
                                                                                         6 of 6
                                                                                              11
 Debtor                John W Burke, Jr.                                                         Case number   19-22837
                       Patricia A Leaf Burke

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                             $1,879.60

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                           $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                               $11,455.24

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                           $124,029.60

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                    +                                     $0.00


 Total of lines a through j                                                                                                                $137,364.44




Official Form 113                                                              Chapter 13 Plan                                          Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
